UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-2392


KENDALL R. SMITH,

                Plaintiff - Appellant,

          v.

VERIZON WASHINGTON, DC, INCORPORATED; VERIZON MID-ATLANTIC,
INCORPORATED; VERIZON COMMUNICATIONS, INCORPORATED; REED
SMITH LLP,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-01301-PJM)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kendall R. Smith, Appellant Pro Se.     Helenanne Connolly, REED
SMITH, LLP, Falls Church, Virginia; Betty S. W. Graumlich, REED
SMITH, LLP, Richmond, Virginia; Angela Avis Holland, REED SMITH,
LLP, Washington, DC, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kendall       R.   Smith    filed   an   employment        discrimination

action    against       Verizon    Washington,     DC,     Incorporated         (“Verizon

DC”), and other defendants.              He now seeks to appeal the district

court’s     order        dismissing      all     parties    except           Verizon     DC;

dismissing       three     claims     against     Verizon       DC    with     prejudice;

dismissing       the     remaining      claims    against       Verizon       DC     without

prejudice; and granting Smith leave to file an amended complaint

as   to   these        remaining    claims.       Smith    has       filed    an     amended

complaint below.          This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).        The order Smith seeks to appeal is neither a final

order     nor    an     appealable      interlocutory      or    collateral          order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                             We

dispense        with     oral   argument       because     the       facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED




                                            2